FUNK J.
Harriet Collins brought an action in the Summit Common Pleas against Ida Bolus and sought to recover for personal injuries received in an automobile accident. Collins was riding in a Ford owned and operated by one, Davis, who ‘ attempted to drive around the car driven by Bolus, when both cars collided and the Ford was upset, the injuries resulting of which Collins complained: Collins alleged the accident was due to the negligence of Bolus in driving her machine, and on answer Bolus declared that the collision was due to negligence on Davis in the manner in which he drove the Ford. The trial Resulted in a verdict and judgment for Bolus. Error was prosecuted aud Collins claimed that the court erred in its charge, which was based upon the doctrine of joint enterprise. The Court of Appeals held:
1. The charge was erroneous because there was no evidence to support a charge on this subject.
2. Joint enterprise, so as to make negligence of one the negligence of all must be in the particular matter concerning which the negligence is complained of and “each having control of the agencies and instruments employed to carry out the common purpose.” Collins as an invited guest going to see the same person, as Davis did not constitute joint enterprise. Citing Kistler v. R. R. Co 66 OS. 326 and other authorities.
3. Because the charge was vague, indefinite and misleading as to joint enterprise and as to the joint negligence of the two drivers affecting right of Collins to recover from Bolus, the judgment is reversed and cause remanded.